 



EXHIBIT 10.01

 
(INTUIT LOGO) [f09036f0903600.gif]
P.O. Box 7850
Mountain View CA 94039-7850

May 10, 2005

Robert B. Henske

Employment Agreement

Dear Brad:

          On behalf of Intuit Inc. (“Intuit” or the “Company”), congratulations
on your promotion to the position of Senior Vice President/General Manager,
Consumer Tax Group. The terms of your employment are as follows:

          1. Position. Beginning May 5, 2005 (the “Commencement Date”) you
assumed the title and role of Intuit’s Senior Vice President/General Manager,
Consumer Tax Group and continuing thereafter until termination pursuant to
Section 8. You currently serve Intuit as its Senior Vice President, Chief
Financial Officer and its principal financial officer, and will continue to hold
this title and role until your replacement for this position has commenced
service with the Company. You will continue to report to the President and Chief
Executive Officer of Intuit. In connection with this promotion, you will begin
to work from Intuit’s San Diego office. You will continue to be expected to
devote your full working time and attention to the business of Intuit, and you
will not render services to any other business without the prior approval of the
Board of Directors or, directly or indirectly, engage or participate in any
business that is competitive in any manner with the business of Intuit. You will
also be expected to comply with and be bound by the Company’s operating
policies, procedures and practices that are from time to time in effect during
the term of your employment.

          2. Base Salary. Your base salary will be increased to $560,000 per
year, payable in accordance with Intuit’s normal payroll practices with such
payroll deductions and withholdings as are required by law. Your base salary
will be reviewed on a fiscal year basis and increased from time to time, but
such compensation shall not be reduced below $560,000 during your term of
employment.

          3. Bonus.

               You will continue to be eligible to participate in Intuit’s
Performance Incentive Plan (the “IPI”). Your target for your annual IPI bonus
will continue to be set at 60% of your annual base salary (the “Target Bonus”).

          4. Deferred Compensation Plan Contributions.

               (a) If you are employed by Intuit on January 3, 2006, Intuit will
make a fully vested employer contribution of $350,000 on your behalf to the
Intuit Inc. 2005 Executive Deferred Compensation Plan (the “NQDCP”) within
thirty days thereafter.

 



--------------------------------------------------------------------------------



 



You will not be entitled to this contribution if your Intuit employment
terminates prior to January 3, 2006.

               (b) In accordance with the terms and conditions of the NQDCP, you
will be able to elect to have these contributions credited with earnings
pursuant to the investment alternatives offered under the NQDCP and elect when
to take distribution of these contributions and any earnings credited thereon.

          5. Stock Awards.

               (a) You remain eligible to be granted stock options and other
equity-based awards from time to time as determined by the Compensation and
Organizational Development Committee of the Board of Directors.

               (b) You were granted a nonqualified stock option for 400,000
shares on January 3, 2003 (the “Option”) under the Intuit Inc. 2002 Equity
Incentive Plan (the “2002 Plan”) with Intuit’s standard three year vesting
schedule which provides that 33-1/3% of the shares subject to the Option vested
and became exercisable on January 3, 2004, and 2.778% of the shares subject to
the Option vest and become exercisable on each January 3rd thereafter.
Notwithstanding the foregoing vesting schedule for the Option, in the event of
your Termination Following a Change in Control, an Involuntary Termination or
Termination without Cause and in accordance with Sections 10(b) and 10(c) below,
you will have immediate acceleration of the vesting and exercisability of the
Option by that portion of the shares subject to the Option that would have
vested and become exercisable in the eighteen (18) full calendar months
following the effective date of such termination. In the event that your
employment terminates, the unvested portion of the Option will terminate and you
will have six months following the date of your termination of employment in
which to exercise the then vested portion of your Option. At the end of the six
months any vested portion of the Option that you have not yet exercised will
terminate. As provided in the 2002 Plan, that post-termination exercise period
for the Option will be twelve months in the event your employment terminates due
to your disability and eighteen months if your employment terminates due to your
death. You should consult a tax advisor concerning your income tax consequences
before exercising any of the Option. Intuit has registered the shares issuable
under options granted under the 2002 Plan on a Form S-8 registration statement
and shall keep such registration statement in effect for the entire period the
Option remains outstanding.

          6. Relocation Benefits. You will receive a monthly relocation stipend
of $5,000, net of federal, state and local income and employment taxes, for
twelve months (or earlier termination of your employment). At the end of the
twelve month period, Intuit will in good faith review this monthly relocation
stipend for the following twelve months.

          7. Other Benefits. Your eligibility for health insurance, 401(k),
employee stock purchase plan, vacation accrual and for other benefits generally
offered to all Intuit senior executives of similar rank and status remains
unchanged.

          8. Employment and Termination. Your employment with Intuit will be
at-will and may be terminated at any time for any reason as follows:

2



--------------------------------------------------------------------------------



 



               (a) You may terminate your employment upon written notice to the
President and Chief Executive Officer of Intuit at any time for “Good Reason,”
as defined below (an “Involuntary Termination”);

               (b) You may terminate your employment upon written notice to the
President and Chief Executive Officer of Intuit at any time in your discretion
without Good Reason (“Voluntary Termination”);

               (c) Intuit may terminate your employment upon written notice to
you at any time following a determination by two-thirds (2/3) vote of the entire
Board of Directors that there is “Cause,” as defined below, for such termination
(“Termination for Cause”);

               (d) Intuit may terminate your employment upon written notice to
you at any time in the sole discretion of two-thirds (2/3) of the entire Board
of Directors without a determination that there is Cause for such termination
(“Termination without Cause”);

               (e) Your employment will automatically terminate upon your death
or upon your disability as determined by the Board of Directors (“Termination
for Death or Total Disability”); provided that “total disability” shall mean
that for a period of one hundred eighty (180) days (A)(i) for so long as such
definition is used for purposes of Intuit’s group life insurance and accidental
death and dismemberment plan or group or long term disability plan, that you are
unable to perform each of the material duties of any gainful occupation for
which you are or become reasonably fitted by training, education or experience
and which total disability is in fact preventing you from engaging in any
employment or occupation for wage or profit; or (ii) if such definition has
changed, such other definition of “total disability” as determined under
Intuit’s group life insurance and accidental death and dismemberment plan or
group long term disability plan; and (B) Intuit shall have received from your
primary care physician a certificate that your total disability is likely to be
permanent.

               (f) During the one year following a Change in Control, (i) if you
are not a Section 16 Officer of the surviving entity or acquirer that results
from any Change in Control or (2) your employment terminates other than for a
Voluntary Termination, Termination for Death or Total Disability, or Termination
for Cause (a “Termination Following a Change in Control”).

          9. Definitions. As used in this agreement, the following terms have
the following meanings:

               (a) “Good Reason” means (i) a reduction in your title or a
material reduction in your duties or responsibilities that is inconsistent with
your position as Senior Vice President or a change in your relationship such
that you no longer report directly to the Chief Executive Officer; (ii) any
reduction in your base annual salary or target bonus opportunity (other than in
connection with a general decrease in the salary or target bonuses for all
officers of Intuit) without your consent or material breach by Intuit of any of
its obligations hereunder after providing Intuit with written notice within
seven

3



--------------------------------------------------------------------------------



 



days of such breach and an opportunity to cure; (iii) failure of any successor
to assume this agreement pursuant to Section 15(d) below; or (iv) a requirement
by Intuit that you relocate your principal office to a facility more than 50
miles from Intuit’s current headquarters or its San Diego office.

               (b) “Cause” means (i) gross negligence or willful misconduct in
the performance of your duties to Intuit (other than as a result of a
disability) that has resulted or is likely to result in substantial and material
damage to Intuit, after a demand for substantial performance is delivered to you
by the Chief Executive Officer which specifically identifies the manner in which
you have not substantially performed your duties and you have been provided with
a reasonable opportunity to cure any alleged gross negligence or willful
misconduct; (ii) commission of any act of fraud with respect to Intuit; or
(iii) conviction of a felony or a crime involving moral turpitude causing
material harm to the business and affairs of Intuit. No act or failure to act by
you shall be considered “willful” if done or omitted by you in good faith with
reasonable belief that your action or omission was in the best interests of
Intuit.

               (c) “Change in Control” means (i) any person or entity becoming
the beneficial owner, directly or indirectly, of securities of Intuit
representing fifty (50%) percent of the total voting power of all its then
outstanding voting securities, (ii) a merger or consolidation of Intuit in which
its voting securities immediately prior to the merger or consolidation do not
represent, or are not converted into securities that represent, a majority of
the voting power of all voting securities of the surviving entity immediately
after the merger or consolidation, (iii) a sale of substantially all of the
assets of Intuit or a liquidation or dissolution of Intuit, or (iv) individuals
who, as of the Commencement Date, constitute the Board of Directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of Intuit
subsequent to the Commencement Date, whose election, or nomination for election
by Intuit stockholders, was approved by the vote of at least a majority of the
directors then in office shall be deemed a member of the Incumbent Board.

          10. Separation Benefits. Upon termination of your employment with
Intuit for any reason, you will receive payment for all unpaid salary and
vacation accrued to the date of your termination of employment; and your
benefits will be continued under Intuit’s then existing benefit plans and
policies for so long as provided under the terms of such plans and policies and
as required by applicable law. Under certain circumstances and conditioned upon
your execution of a release and waiver of claims against the Company, its
officers and directors, you will also be entitled to receive severance benefits
as set forth below, but you will not be entitled to any other compensation,
award or damages with respect to your employment or termination.

               (a) In the event of your Voluntary Termination or Termination for
Cause, you will not be entitled to any severance benefits.

               (b) In the event of your Involuntary Termination or Termination
without Cause, conditioned upon your execution of a release and waiver of claims
against the Company, its officers and directors in a form acceptable to the
Company, you will be entitled to (i) a single lump sum severance payment equal
to eighteen (18) months of

4



--------------------------------------------------------------------------------



 



your current annual base salary and one and one-half times your Target Bonus for
the then current fiscal year (less applicable deductions and withholdings)
payable within 30 days after the effective date of your termination (or six
months after the effective date of your termination if required to avoid the
additional tax and interest of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”)); and (ii) immediate acceleration of the
vesting and exercisability of the option granted to you on January 3, 2003 (the
“Option”) by that portion of the shares subject to the Option that would have
vested and become exercisable in the eighteen (18) full calendar months
following the effective date of such termination.

               (c) In the event of your Termination Following a Change in
Control, conditioned upon your execution of a release and waiver of claims
against the Company, its officers and directors in a form acceptable to the
Company, you will be entitled to (i) a single lump sum severance payment equal
to eighteen (18) months of your current annual base salary and one and one-half
times your Target Bonus for the then current fiscal year (less applicable
deductions and withholdings) payable within thirty (30) days after the effective
date of your termination (or six months after the effective date of your
termination if required to avoid the additional tax and interest of Section
409A); and (ii) immediate acceleration of the vesting and exercisability of the
Option by that portion of the shares subject to the Option that would have
vested and become exercisable in the eighteen (18) full calendar months
following the effective date of such termination.

               (d) If your severance benefits provided for in this Section 10
constitute “parachute payments” within the meaning of Section 280G of the Code
and, but for this subsection, would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code, then your severance benefits under
this Section 10 will be payable, at your election, either in full or in such
lesser amount as would result, after taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, in your
receipt on an after-tax basis of the greatest amount of severance and other
benefits.

               (e) No payments due you hereunder shall be subject to mitigation
or offset.

          11. Indemnification Agreement. Intuit remains subject to its standard
form of indemnification agreement for officers and directors which was entered
into with you effective January 6, 2003 to indemnify you against certain
liabilities you may incur as an officer or director of Intuit.

          12. Confidential Information and Invention Assignment Agreement. You
remain subject to the Employee Invention Assignment and Confidentiality
Agreement which you signed when you commenced employment with Intuit.

          13. Nonsolicitation. During the term of your employment with Intuit
and for one year thereafter, you will not, on behalf of yourself or any third
party, solicit or attempt to induce any employee of Intuit to terminate his or
her employment with Intuit.

5



--------------------------------------------------------------------------------



 



          14. Arbitration. The parties agree that any dispute regarding the
interpretation or enforcement of this agreement shall be decided by
confidential, final and binding arbitration conducted by Judicial Arbitration
and Mediation Services (“JAMS”) under the then existing JAMS rules rather than
by litigation in court, trial by jury, administrative proceeding or in any other
forum.

          15. Miscellaneous.

               (a) Authority to Enter into Agreement. Intuit represents that its
President and Chief Executive Officer has due authority to execute and deliver
this agreement on behalf of Intuit.

               (b) Absence of Conflicts. You represent that on the Commencement
Date your performance of your duties under this agreement will not breach any
other agreement as to which you are a party.

               (c) Attorneys Fees. If a legal action or other proceeding is
brought for enforcement of this agreement because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys’ fees and costs incurred, both before and after judgment,
in addition to any other relief to which they may be entitled.

               (d) Successors. This agreement is binding on and may be enforced
by Intuit and its successors and assigns and is binding on and may be enforced
by you and your heirs and legal representatives. Any successor to Intuit or
substantially all of its business (whether by purchase, merger, consolidation or
otherwise) will in advance assume in writing and be bound by all of Intuit’s
obligations under this agreement.

               (e) Notices. Notices under this agreement must be in writing and
will be deemed to have been given when personally delivered or two days after
mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. Mailed notices to you will be addressed to you at the home
address which you have most recently communicated to Intuit in writing, with a
copy to legal counsel you designate. Notices to Intuit will be addressed to its
General Counsel at Intuit’s corporate headquarters.

               (f) Waiver. No provision of this agreement will be modified or
waived except in writing signed by you and an officer of Intuit duly authorized
by its Board of Directors. No waiver by either party of any breach of this
agreement by the other party will be considered a waiver of any other breach of
this agreement.

               (g) Entire Agreement. This agreement, including the Employee
Invention Assignment and Confidentiality Agreement and your indemnification
agreement with Intuit, represents the entire agreement between us concerning the
subject matter of your employment by Intuit and entirely supersedes, except to
the extent expressly noted elsewhere herein, the terms and conditions of that
certain Employment Agreement (the “2002 Agreement”) between you and Intuit that
was accepted by you on December 30, 2002. By executing this Agreement you
specifically agree that these

6



--------------------------------------------------------------------------------



 



changes in title and responsibilities do not constitute an event constituting
Good Reason (as defined in the 2002 Agreement) and therefore, there has been no
Involuntary Termination (as defined in the 2002 Agreement), nor a Termination
without Cause (as defined in the 2002 Agreement) and you have no right to any of
the benefits provided under the 2002 Agreement.

               (h) Governing Law. This agreement will be governed by the laws of
the State of California without reference to conflict of laws provisions.

          Brad, we look forward to your continuing success with Intuit in this
new capacity. Please indicate your acceptance of the terms of this agreement by
signing in the place indicated below.

Very truly yours,

         
/s/ STEVE BENNETT
      /s/ ROBERT HENSKE
 
       
Steve Bennett
      Robert “Brad” Henske
President and Chief Executive Officer,
       
Intuit Inc.
       
 
       

      Accepted May 10, 2005

7